COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NOS. 2-07-058-CR
                                       2-07-059-CR

JEROME M. HAMILTON                                                  APPELLANT


                                             V.

THE STATE OF TEXAS                                                     STATE

                                          ----------

           FROM THE 396 TH DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Motions To Dismiss Appeal.”         The

motions comply with rule 42.2(a) of the rules of appellate procedure. T EX. R.

A PP. P. 42.2(a). No decision of this court having been delivered before we

received the motions, we grant the motions and dismiss the appeals. See T EX.

R. A PP. P. 42.2(a), 43.2(f).
                                                       PER CURIAM

PANEL F:       GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: April 3, 2008